  Case 3:20-cr-30060-RAL Document 22 Filed 04/30/20 Page 1 of 4 PageID #: 50




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH DAKOTA
                                  CENTRAL DIVISION



 UNITED STATES OF AMERICA,                CR 20-30060

               Plaintiff,
                                          FACTUAL BASIS STATEMENT
         vs.



 YESICA LARA ROSE,

               Defendant.




      The Defendant states that the following facts are true, and the parties

agree that they establish a factual basis for the offense(s) to which the Defendant

is pleading guilty pursuant to Fed. R. Crim. P. ll(b)(3).

      On or about between the 29th day of July, 2018, and the llth day of

September, 2018, in Dewey County, Corson County, and Ziebach County, in

Indian country, in the District of South Dakota, the defendant, Yessica Rose

Lara, an Indian, did unlawfully take and carry away with intent to steal and

purloin the personal property of another, Lakota Thrifty Mart, Grand River

Casino, Country Market, Timber Lake Service Station, Cenex Gas Station, to wit:

proceeds from checks written on the checking accounts of Western Dakota

Bank, State Bank of Eagle Butte, and Chase Bank, with a value more than

$1000, in violation of 18 U.S.C. §§1153 and 661.

      On July 29, 2018, the Defendant forged a check made payable to Lakota

Thrifty Mart for $100.00. The check came from a Western Dakota Bank account

previously belonging to Shirley Eagle Dog, but was closed. The Defendant cashed
  Case 3:20-cr-30060-RAL Document 22 Filed 04/30/20 Page 2 of 4 PageID #: 51




the check at the Lakota Thrifty Mart later that day.

      On August 3, 2018, the Defendant forged a check made payable to herself

from the Si Tanka University in the amount of $756.86. Si Tanka University, an

accredited college owned by the Cheyenne River Sioux Tribe, closed and filed for

bankruptcy in 2006. The Defendant cashed the check at the Grand River Casino

later that day.

      On August 23, 2018, the Defendant forged another Si Tanka University

check made payable to herself in the amount of $856.32. She cashed the check

at the Country Market in Timber Lake, South Dakota, later that day.

      The same day, the Defendant forged an additional check from Si Tanka

University made payable to herself in the amount of $286.24. The Defendant

cashed the check at the Timber Lake Service Station in Timber Lake, South

Dakota.


      On September 4, 2018, the Defendant forged another Si Tanka University

check made payable to herself for $356.98. The Defendant attempted to cash this

check at the Cenex gas station in Dupree, South Dakota. However, the store


clerk believed the check looked forged and called law enforcement. The

Defendant was arrested for attempting to cash a forged check.

      On September 11, 2018, the Defendant forged a check from a nonexistent

account at Chase Bank. The Defendant wrote her personal information on the

upper left portion of the check where the payer's information is generally printed.

The Defendant cashed the check in the amount of $120.00 at the Lakota Thrifty

Mart, in Eagle Butte, South Dakota.
  Case 3:20-cr-30060-RAL Document 22 Filed 04/30/20 Page 3 of 4 PageID #: 52




       The total dollar amount of the checks Lara cashed or attempted to cash,

from July 29, 2018, through September 11, 2018, totals $2,476.40.

    Date        Check      Check       Payer          Payee       Cashed At
               Amount      Number
7/29/2018      $100.00     1341      Shirley      Lakota         Lakota
                                     Dog Eagle    Thrifty Mart   Thrifty Mart

8/3/2018       $756.86    35732      Si Tanka     Yessica R      Grand River
                                     University   Lara           Casino
8/23/2018      $856.32    35738      Si Tanka     Yessica R      Country
                                     University   Lara           Market
8/23/2018      $286.24    35737      Si Tanka     Yessica Lara   Timber Lake
                                     University                  Service
                                                                 Station

9/4/2018       $356.98    33283      Si Tanka     Yessica Lara   Cenex Gas
                                     University                  Station

9/11/2018      $120.00    9993       Yessica      Lakota         Lakota
                                     Lara         Thrifty Mart   Thrifty Mart


       Yesica Lara is an enrolled member of the Cheyenne River Sioux Tribe with

enrollment number CRU 018092 and 3/8 blood quantum. Eagle Butte, Timber

Lake, Dupree, and the Grand River Casino are within the exterior boundaries of

the Cheyenne River and Standing Rock Reservations, federally recognized tribes.

                                            RONALD A. PARSONS, JR.
                                            United States Attorney




  3A^/2^^>
Date                                        Michael J. Elmorfs
                                            Assistant United States Attorney
                                            P.O. Box 7240
                                            Pierre, SD 57501
                                            Telephone: (605)224-5402
                                            Facsimile: (605)224-8305
                                            E-Mail: Michael.Elmore@usdoj.gov
  Case 3:20-cr-30060-RAL Document 22 Filed 04/30/20 Page 4 of 4 PageID #: 53




^-c^-oZO                                      wd^rr^^
Date                                       >Aica Lara Rose
                                         Defendant




Date
       yd^l^v                            Jang/ Miner
                                         Attc/rney foi/Defendant
